Name: Commission Regulation (EC) No 1738/1999 of 4 August 1999 amending Regulation (EC) No 1630/1999 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  plant product;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities 5. 8. 1999L 206/8 COMMISSION REGULATION (EC) No 1738/1999 of 4 August 1999 amending Regulation (EC) No 1630/1999 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food  aid policy and food  aid management and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas Commission Regulation (EC) No 1630/1999 (2) issued an invitation to tender for the supply, as food aid, of cereals; whereas for lots C and B some of the conditions specified in the Annex to that Regulation should be altered at the request of the beneficiary, HAS ADOPTED THIS REGULATION: Article 1 For lots C and B the Annex to Regulation (EC) No 1630/1999 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 166, 5.7.1996, p. 1. (2) OJ L 194, 27.7.1999, p. 4. EN Official Journal of the European Communities5. 8. 1999 L 206/9 ANNEX LOTS B and C 1. Action Nos: 181/98(B); 182/98(C) 2. Beneficiary (2): WFP (World Food Programme), via Cristoforo Colombo 426, I-00145 Roma (tel.: (39 6) 65 13 29 88; fax: 65 13 28 44/3; telex: 626675 WFP I) 3. Beneficiary's representative: to be designated by the recipient 4. Country of destination: Bangladesh 5. Product to be mobilised: common wheat 6. Total quantity (tonnes net): 70 000 7. Number of lots: 2 (B: 35 000 tonnes; C: 35 000 tonnes) 8. Characteristics and quality of the product (3) (5): see OJ C 114, 29.4.1991, p. 1 (II.A(1)(a)) 9. Packaging: in bulk 10. Labelling or marking:   Language to be used for the markings:   Supplementary markings:  11. Method of mobilisation of the product: the Community market 12. Specified delivery stage: free at port of shipment  fob stowed and trimmed 13. Alternative delivery stage:  14. (a) Port of shipment:  (b) Loading address:  15. Port of landing:  16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: B: 27.9  17.10.1999; C: 18.10  7.11.1999  second deadline: B: 11  31.10.1999; C: 1  21.11.1999 18. Period or deadline of supply at the alternative stage:  first deadline:   second deadline:  19. Deadline for the submission of tenders (12 noon, Brussels time):  first deadline: 24.8.1999  second deadline: 7.9.1999 20. Amount of tendering guarantee: EUR 5 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de l'aide alimentaire, Attn. Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel telex: 25670 AGREC B; fax (32 2) 296 70 03/296 70 04 (exclusively) 22. Export refund (4): refund applicable on 31.7.1999, fixed by Commission Regulation (EC) No 1383/1999 (OJ L 163, 29.6.1999, p. 3) EN Official Journal of the European Communities 5. 8. 1999L 206/10 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32 2) 295 14 65), Torben Vestergaard (tel. (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium  134 and  137 and iodine  131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39) is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 22 of this Annex. The supplier's attention is drawn to the last subparagraph of Article 4(1) of the above Regulation. The photocopy of the export licence shall be sent as soon as the export declaration has been accepted (fax (32 2) 296 20 05). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:  phytosanitary certificate.